Citation Nr: 1403114	
Decision Date: 01/24/14    Archive Date: 01/31/14	

DOCKET NO.  08-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to an increased rating for right upper extremity thoracic outlet syndrome, initially evaluated as noncompensably disabling prior to November 10, 2009, and as 40 percent disabling thereafter.

4.  Entitlement to an increased rating for left upper extremity thoracic outlet syndrome, initially evaluated as noncompensably disabling prior to November 10, 2009, and as 30 percent disabling thereafter.

5.  Entitlement to a total disability rating based upon individual unemployability prior to November 10, 2009.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August to September 1969, in addition to active military service from November 1975 to November 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, as well as a July 2011 rating decision by the Appeals Management Center (AMC) in Washington, D.C.

In a rating decision of May 2011, the RO granted service connection for chronic cervical sprain with degenerative disc disease, spondylosis, and chronic trapezial strain bilaterally.  Accordingly, the issue of entitlement to service connection for a disability of the cervical spine, which was formerly on appeal, is no longer before the Board.

This case was previously before the Board in May 2009 and February 2012, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Based on statements contained in the file, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder and gastroesophageal reflux disease.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for appropriate action.

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for chronic right and left shoulder disabilities, as well as entitlement to a total disability rating based upon individual unemployability prior to November 10, 2009, is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Prior to November 10, 2009, the Veteran's right upper extremity thoracic outlet syndrome was essentially asymptomatic, with no evidence of mild incomplete paralysis of the lower radicular group.

2.  From November 10, 2009, the Veteran's right upper extremity thoracic outlet syndrome has been productive of no more than moderate incomplete paralysis of the lower radicular group.

3.  Prior to November 10, 2009, the Veteran's left upper extremity thoracic outlet syndrome was essentially asymptomatic, with no evidence of mild incomplete paralysis of the lower radicular group.

4.  From November 10, 2009, the Veteran's left upper extremity thoracic outlet syndrome has been productive of no more than moderate incomplete paralysis of the lower radicular group.



CONCLUSIONS OF LAW

1.  Prior to November 10, 2009, the criteria for an initial compensable evaluation for right upper extremity thoracic outlet syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.124a and Part 4, Diagnostic Code 8512 (2013).

2.  From November 10, 2009, the criteria for an evaluation in excess of 40 percent for right upper extremity thoracic outlet syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8512 (2013).

3.  Prior to November 10, 2009, the criteria for an initial compensable evaluation for left upper extremity thoracic outlet syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.124a and Part 4, Diagnostic Code 8512 (2013).

4.  From November 10, 2009, the criteria for an evaluation in excess of 30 percent for left upper extremity thoracic outlet syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8512 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claim Assistance Act of 2000 (VCAA) been met.  Moreover, as service connection, an initial rating, and an effective date have been assigned for the Veteran's service-connected right and left upper extremity thoracic outlet syndrome, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) have also been met.  Currently, there is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in October and December 2006, as well as in November 2007, July 2008, June 2009, June 2010, and April 2011 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Increased Rating

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a Travel Board hearing in December 2008, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks increased evaluations for right and left upper extremity thoracic outlet syndrome.  In pertinent part, it is contended that manifestations of those disabilities are more severe than currently evaluated, and productive of a greater degree of impairment than is reflected by the respective 40 and 30 percent schedular evaluations now assigned.

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id., at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the Schedule of Ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits, or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

In that regard, in a rating decision of February 2007, the RO granted service connection for right and left upper extremity thoracic outlet syndrome, assigning a noncompensable rating for each upper extremity, the date of receipt of the Veteran's original claim.  The Veteran voiced his disagreement with the assignment of those evaluations, with the result that, in a subsequent rating decision of July 2011, the RO awarded a 40 percent evaluation for right upper extremity thoracic outlet syndrome, as well as a 30 percent evaluation for left upper extremity thoracic outlet syndrome, each effective from November 10, 2009, the date of a VA examination.  The current appeal ensued.

The Board observes that, at the time of a VA spine examination in early January 2007, it was noted that the Veteran had been seen in service on several occasions with suspected thoracic outlet syndrome.  Reportedly, the Veteran's symptoms at the time consisted of paresthesias in his hands, and in the fingers of both hands, in conjunction with some weakness in his upper extremities.  According to the Veteran, these symptoms increased with increased use of his arms or if his arms were lifted above his head.

When questioned, the Veteran indicated that he began to notice worsening symptoms consisting of a loss of strength in his arms and hands, as well as discomfort in his neck and shoulders, in the early 1990's.  According to the Veteran, were he to sit for very long at one time he would experience numbness and pain in his shoulders and arms.  Further noted was that, were the Veteran to hold something for 10 to 15 minutes at a time, or work with his arms elevated overhead, he would experience numbness and pain in his shoulders and arms.  From a functional standpoint, the Veteran reportedly could not hold things for a long period of time or work overhead without experiencing symptoms.  As far as his daily activities, the Veteran indicated that he experienced decreased grip at times, and had trouble doing anything which required prolonged standing, which would make his pain worse.

On physical examination, there was no evidence of any pain, swelling, tenderness, or other abnormality of the Veteran's forearms.  Strength in his hands seemed normal, and studies for thoracic outlet syndrome revealed a negative ROOS maneuver bilaterally, in conjunction with an Adson's maneuver which was likewise negative bilaterally.  According to the examiner, the Veteran exhibited a good radial pulse bilaterally.  Moreover, with elevation of the Veteran's hands overhead and turning his head in the opposite direction, the radial pulse was not obliterated.  According to the examiner, review of the Veteran's records showed magnetic resonance imaging of the cervical spine in May 2005 consistent with a paracentral disc osteophyte complex causing severe left neuroforaminal narrowing at the level of the 5th and 6th cervical vertebrae.  Also noted was a right disc osteophyte complex causing severe right sided neuroforaminal narrowing at the level of the 6th and 7th vertebrae, in conjunction with moderate neuroforaminal narrowing at the 4th and 5th cervical vertebrae, with the right worse than the left due to an osteophyte complex.  According to the examiner, nerve conduction studies conducted in 1999 were consistent with a mild focal neuropathy of both ulnar nerves, but no evidence of carpal tunnel syndrome.  Moreover, there was no definite electrodiagnostic evidence of left or right C8/T1 radiculopathy, or true neurogenic thoracic outlet syndrome.

According to the examiner, the Veteran's main symptoms were related to degenerative osteophytes in his cervical spine.  Moreover, there was no evidence of neurogenic thoracic outlet syndrome on nerve conduction testing.  In the opinion of the examiner, the Veteran's symptoms were probably a combination of vascular and neurogenic, with the majority of the Veteran's symptoms due to degenerative osteophytes in his neck which were unrelated to the thoracic outlet syndrome symptoms experienced by the Veteran in service.  Significantly, nerve conduction studies showed a mild ulnar neuropathy, but no electrodiagnostic evidence of a right or left neurogenic thoracic outlet syndrome.

At the time of a VA outpatient neurologic evaluation in mid-January 2007, there was noted a complaint of weakness and pain in both arms.  Reportedly, the Veteran experienced weakness in his arms when he raised them, and was initially told that he suffered from thoracic outlet syndrome.  However, this diagnosis was later excluded by several physicians.  Reportedly, the Veteran currently experienced pain in the hands and shoulders, as well as at the base of his neck, which was almost constant.  Moreover, he could not lift things and suffered from reduced grip strength, as well as intermittent numbness.  The clinical impression was of cervical radiculopathy.

At the time of a subsequent VA spine examination in December 2007, it was noted that, in 1977, the Veteran had been clinically diagnosed with thoracic outlet syndrome and treated conservatively.  However, subsequent electromyographic testing failed to substantiate that diagnosis, and showed, instead, cervical radiculopathy with possible ulnar nerve entrapment at the elbow.  Current symptoms consisted of tightness in the Veteran's neck, accompanied by burning in the neck and shoulders going down both arms described as a "weird sting."

On physical examination, it was noted that radiographic studies of the Veteran's thoracic spine were negative.  Further noted was that cervical spine studies showed straightening of lordosis, with no cervical rib, and degenerative disc disease at the left of the 5th and 6th cervical vertebrae.  The pertinent diagnosis noted was no evidence of thoracic outlet syndrome.

On VA peripheral nerve examination on November 10, 2009, the Veteran complained of increasing weakness, particularly on his right side, which was his dominant hand.  According to the Veteran, he frequently dropped objects and was unaware that the objects in question had slipped from his hand.  The Veteran indicated that his thumb and index finger seemed to lack sensation, and that he had an aching discomfort in his right shoulder, right upper arm, and right forearm.  Reportedly, the aforementioned sensation enveloped the entire circumference of the Veteran's upper arm and forearm, as well as his hand.  When questioned, the Veteran indicated that his problem appeared to be aggravated by increasing use, and that, consequently, there were a number of things that he would no longer undertake.  

On physical examination, the Veteran's arms could be abducted from the horizontal position to near vertical position extending over his head with no diminution in the radial pulse on either the right or left side.  However, further examination revealed significant loss of muscle volume in the triceps musculature on both the right and left.  At the time of examination, there was no atrophy of the forearm musculature.  Nor did there seem to be any atrophy involving the musculature of either hand.  The triceps reflex on the right and the left was graded as 1+, while the biceps reflex on the right and on the left was graded as 2+.  Grasp strength on the right was 20 percent as strong as grasp strength on the left, and pinprick on the right hand diminished as the tips of the fingers were checked from the ulnar to the radial side.  On the right index finger and on the thumb, the Veteran was unable to distinguish sharp from dull.  However, though somewhat diminished, the Veteran was able to distinguish sharp from dull on the second, the middle ring finger, and the fifth finger of his right hand.  On the right side, the Veteran was unable to touch the tip of the thumb to the base of the fifth metacarpal, and lacked 1 centimeter of being able to make full contact.  In checking the Veteran's ability to oppose, it appeared that there was diminished muscle volume in the thenar eminence of the right side when compared to the left.  However, the Veteran was able to distinguish hot from cold on the palm of the right and left hands.  The pertinent diagnosis noted was radiculopathy of the cervical C7 nerve root manifested by increasing weakness of grasp in the right hand with associated diminished muscle volume of the right thenar eminence when compared to the left, and diminished biceps and triceps reflexes on the right and left.

In the opinion of the examiner, all of the Veteran's symptoms were related to a cervical radiculopathy, and not to thoracic outlet syndrome.  This was particularly the case given the fact that there was no Adson's sign when the Veteran's arms were brought up completely vertical.  Nor was there any diminution of his radial pulse amplitude.  Significantly, the Veteran experienced no loss of sensation to pinprick in the ulnar distribution of either hand, which, in the experience of the examiner, was usually the nerve trunk most frequently involved in a thoracic outlet syndrome.  In short, the Veteran's previous magnetic resonance imaging as well as his previous nerve conduction studies and electromyographic findings suggested a cervical neuropathy, and not a thoracic outlet syndrome.

VA electromyographic/nerve conduction studies conducted in December 2009 were within normal limits, with no electrodiagnostic evidence consistent with a right median or ulnar neuropathy, or right cervical radiculopathy in the areas tested.

In email correspondence of July 2011, the VA physician who had conducted the November 2009 VA examination indicated that, in his opinion, the symptomatology manifested at the time of that examination was moderate in severity.

Pursuant to applicable law and regulation, a 20 percent evaluation is warranted where there is evidence of mild incomplete paralysis of the major lower radicular group, which is to say, the intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers.  A 40 percent evaluation is warranted where there is evidence of moderate incomplete paralysis, with a 50 percent evaluation indicated for severe incomplete paralysis of the major lower radicular group.

In like manner, a 20 percent evaluation is warranted where there is evidence of mild incomplete paralysis of the minor lower radicular group, with a 30 percent evaluation indicated for moderate incomplete paralysis of that same group.  Finally, a 40 percent evaluation is indicated where there is evidence of severe incomplete paralysis of the minor lower radicular group.  Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given, whether due to the varied level of the nerve lesion or to partial degeneration.  When involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8512 (2013).  It should be noted that, in every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code (as in this case), a 0 percent evaluation is to be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2013).

Based on the aforementioned, it is clear that, prior to November 10, 2009, no more than a noncompensable evaluation was warranted for the Veteran's service-connected thoracic outlet syndrome of the right and left upper extremities.  In point of fact, to the extent that, prior to that date, the Veteran did, in fact, suffer from thoracic outlet syndrome, that disability was essentially asymptomatic.  While it is true that, at the time of the aforementioned VA examination in January 2007, there was evidence of some deficit in both upper extremities, in the opinion of the examiner, those deficits were due to degenerative osteophytes in the Veteran's neck, and not his service-connected thoracic outlet syndrome.  Moreover, on subsequent VA examination in December 2007, there was once again noted the presence of cervical spondylosis with degenerative disc disease, but "no evidence" of thoracic outlet syndrome.  Not until the time of the aforementioned VA examination on November 10, 2009 was there present upper extremity symptomatology commensurate with the respective 40 and 30 percent evaluations for thoracic outlet syndrome now in effect.  Significantly, at the time of that examination, grasp strength on the Veteran's right side was by the examiner's estimate 20 percent as strong as his grasp strength on the left.  Pinprick on the right hand diminished as the tips of the Veteran's fingers were checked from the ulnar to the radial side.  Moreover, on the right index finger and on the thumb, the Veteran was unable to distinguish sharp from dull.  This was true to a lesser degree on the Veteran's left hand.  In the opinion of the examiner, the severity of the Veteran's upper extremity symptomatology was "moderate" on both sides, consistent with the 40 percent evaluation now in effect for right (major) thoracic outlet syndrome, and the 30 percent evaluation in effect for left (minor) thoracic outlet syndrome.  Significantly, at no time during the course of the Veteran's current appeal has it been determined that he suffers from severe incomplete paralysis of either upper extremity sufficient to warrant the assignment of an increased evaluation.  

The Board observes that, based on a review of the evidence of record, it would appear that the respective 40 and 30 percent evaluations now in effect for the Veteran's thoracic outlet syndrome have been assigned based primarily on symptomatology at least partly attributable to his now service-connected cervical spine, and not to thoracic outlet syndrome.  Nonetheless, under any set of circumstances, it is clear that no more than the aforementioned 40 and 30 percent evaluations are warranted for the Veteran's service-connected right and left thoracic outlet syndrome.  Accordingly, his claim for increase must be denied.

In reaching this determination, the Board has taken into consideration the Veteran's potential entitlement to an extraschedular evaluation for his service-connected thoracic outlet syndrome.  However, based on a review of the entire evidence of record for the periods in question, the Board is of the opinion that the disability picture presented by the Veteran's service-connected bilateral thoracic outlet syndrome is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is not, therefore, in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to an initial compensable evaluation for right upper extremity thoracic outlet syndrome prior to November 10, 2009 is denied.

Entitlement to a current evaluation in excess of 40 percent for right upper extremity thoracic outlet syndrome is denied.

Entitlement to an initial compensable evaluation for left upper extremity thoracic outlet syndrome prior to November 10, 2009 is denied.

Entitlement to a current evaluation in excess of 30 percent for left upper extremity thoracic outlet syndrome is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for bilateral shoulder disabilities, as well as a total disability rating based upon individual unemployability.  However, a review of the record raises some question not only as to the nature and etiology of the Veteran's right and left shoulder disabilities, but also the impact of his various service-connected disabilities on his ability to obtain or retain substantially gainfully employment.

In that regard, while on various occasions, opinions have been offered regarding the relationship between the Veteran's bilateral shoulder disabilities and his period or periods of active military service, no adequate opinion has yet been provided regarding whether the Veteran's right and/or left shoulder disabilities are in some way proximately due to, the result of, or aggravated by a service-connected disability or disabilities, in particular, the Veteran's service-connected bilateral thoracic outlet syndrome and/or cervical spine disability.  Such an opinion is necessary prior to a final adjudication of the Veteran's current claims.  Moreover, the Veteran's potential entitlement to service connection for right and/or left shoulder disabilities, as well as his potential entitlement to service connection for an acquired psychiatric disorder and gastroesophageal reflux disease (which are the subjects of the aforementioned not-yet-developed claims) have a direct bearing upon his potential entitlement to a total disability rating based upon individual unemployability.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2012, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who conducted the March 2012 VA examination, or to another appropriate VA examiner, should that examiner prove unavailable.  Following review of the Veteran's entire claims folder, the examiner should offer an addendum opinion as to whether the Veteran's right and/or left shoulder disabilities are at least as likely as not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, to include, in particular, the Veteran's service-connected right and left thoracic outlet syndrome and recently service-connected cervical spine disability.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic Records, have been reviewed.

3.  The AMC/RO should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

4.  The AMC/RO should then readjudicate the Veteran's claims for service connection for right and left shoulder disabilities, as well as his claim for a total disability rating based upon individual unemployability prior to November 10, 2009.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an additional Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the most recently issued SSOC in November 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


